July 15, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
                       ASNAKE T. BELEHU, Appellant

NO. 14-13-00619-CV                         V.

    CAROLYN LAWNICZAK, INDIVIDUALLY AND AS INDEPENDENT
     ADMINISTRATOR OF THE ESTATE OF DANIEL J. LAWNICZAK,
                      DECEASED, Appellee
               ________________________________

       This cause, an appeal from the order in favor of appellee, Carolyn
Lawniczak, Individually and as Independent Administrator of the Estate of Daniel
J. Lawniczak, Deceased, signed, July 2, 2013, was heard on the transcript of the
record. We have inspected the record and find no error in the order. We order the
order of the court below AFFIRMED. We order appellant Asnake T. Belehu to
pay all costs incurred in this appeal. We further order this decision certified
below for observance.